Citation Nr: 0306187	
Decision Date: 03/31/03    Archive Date: 04/08/03	

DOCKET NO.  02-10 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of 
multiple joints. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cellulitis of the 
left leg. 

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

4.  Entitlement to an effective date earlier than March 1, 
2002, for the award of a 50 percent evaluation for PTSD. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
condition. 

[The issue of entitlement to service connection for a back 
disorder will be the subject of a later decision.  The issue 
of entitlement to service connection for bilateral knee 
disability will be the subject of a separate decision issued 
along with this decision.] 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945 and from November 1950 to January 1951.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In July 2000, the Board fully addressed 
six of eight issues raised by the veteran at that time.  Two 
of these issues were remanded for additional development and 
will be the subject of a separate decision issued in 
conjunction with this decision.

As the veteran's attorney raises claims at different stages 
of the appellate process, the procedural history of this case 
is extremely complex.  In a new statement of the case issued 
in June 2002, the RO addressed five of the six claims cited 
above.  The Board has accepted the June 2002 statement of the 
veteran's attorney, received in July 2002, as a valid 
substantive appeal to the statement of the case.

In another statement of the case issued in July 2002, the RO 
addressed two more claims.  One of these claims, whether new 
and material evidence has been received to reopen a claim for 
service connection for arthritis of multiple joints, was 
addressed by the RO in the June 2002 statement of the case.  
The issue of service connection for a back disorder was a new 
issue.  The Board has accepted a second July 2002 
communication from the veteran's attorney as a valid 
substantive appeal to this statement of the case.  
Accordingly, this issue is also before the Board at this 
time.  

The Board is undertaking additional evidentiary development 
on the issue of entitlement to service connection for a back 
disability and that matter will be the subject of a later 
decision.  A separate decision addressing the claims of 
service connection for a bilateral knee disability and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
will be also issued in separate decisions.  In the future, it 
would be of great assistance to the VA if the veteran's 
representative would file all claims on behalf of the veteran 
at the same time in order to avoid this situation from 
reoccurring.  

The Board must note that the veteran's attorney may be 
seeking to raise the issue of service connection for 
headaches.  This is indicated by a July 2002 communication 
from the veteran's attorney that appears to have been 
accidentally sent to the RO.  This issue has not been 
adjudicated, has not been raised by the veteran's 
representative, and is not before the RO at this time.  If 
the veteran's representative wishes to raise such a claim, he 
must do so first with the RO.  This issue is not before the 
Board.

As noted above, the veteran has raised the issue of TDIU.  
This issue cannot be adjudicated by the Board until all 
service connection claims have been adjudicated as any 
service-connected condition would have a direct impact on the 
determination of whether the veteran is totally disabled due 
to all of his service-connected disabilities.  Accordingly, 
this issue must be deferred until all service-connected 
claims have been fully addressed.

FINDINGS OF FACT

1.  The Board denied service connection for cellulitis of the 
left leg, a respiratory disability, and arthritis of multiple 
joints in July 2000.  

2.  Evidence received since July 2000 is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
previously denied by the Board.

3.  Symptoms of the veteran's PTSD are not shown to cause 
occupational and social impairment greater than reduced 
reliability and productivity or to cause deficiencies in most 
areas.

4.  On March 1, 2002, the RO received a February 20, 2002, 
medical report indicating that the veteran's condition had 
worsened.  The veteran was evaluated on February 14, 2002.  

5.  Medical reports prior to February 14, 2002, do not 
support the contention that the veteran's PTSD disability was 
50 percent disabling.


CONCLUSIONS OF LAW

1.  The evidence received since the July 2000 decision of the 
Board that denied service connection for multiple joints, 
cellulitis of the left leg, and a respiratory condition is 
not new and material and these claims may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 (West 2002); 
38 C.F.R. §§ 3.156(a) (2002).

2.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 
9411 (2002).  

3.  The criteria for entitlement to an effective date of 
February 14, 2002, for an increased evaluation to 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 5107, 5108, 5110, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, and 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the veteran's enlistment examination in December 1942, the 
veteran's medical condition was normal, other than his 
vision.  At a February 1943 examination, his medical 
condition was again noted to be normal.  Service medical 
records reveal that in September 1944, the veteran was 
treated for sores on his left leg, with swelling, redness and 
ulceration.  The veteran reported that he had struck his leg 
while on board ship.  Diagnosis was cellulitis of the left 
leg.  The condition was noted to have healed after several 
days.  At his separation examination, the veteran had a 
normal chest x-ray.  A history of episodes of malaria, 
shrapnel wounds of the right hip, and cellulitis of the left 
leg in 1944 were all noted.  There were no other 
abnormalities found.  The veteran's respiratory system and 
spine were both noted to be normal. 

The veteran went on a period of active duty in November 1950.  
At a medical examination performed at that time, the only 
abnormality noted was pes planus.  The service medical 
records contain no records of medical treatment during the 
second period of service.  At the discharge examination in 
January 1951, no abnormalities were noted.

The veteran had a chest x-ray at a VA Medical Center (VAMC) 
in October 1996. The impression was discoid atelectasis or 
parenchymal scarring in the left lung base.  Heart size and 
pulmonary vascularity were normal.  A VA examination for 
diseases of the lung was performed in April 1997.  The 
veteran reported a history of malaria in service with several 
relapses in the 1940s and 1950s.  He also reported that he 
developed asthma three or four years ago.  On examination, 
the lungs were clear.  The impression was a history of 
asthma, most likely not secondary to malaria.  Pulmonary 
function tests were also performed.  These revealed a mild 
obstructive lung defect.

The veteran had a VA general medical examination in January 
1998.  The veteran reported a history of gall bladder surgery 
in the 1970s, abdominal aortic aneurysm repair in 1997, and 
prostate surgery at some point in time.  On examination, the 
musculoskeletal system appeared to be perfectly normal 
throughout.  Diagnosis was status post the aneurysm repair, 
and no other diagnosis was rendered relevant to the claims 
for service connection.  A chest x-ray showed heart size and 
pulmonary vascularity to be normal.  There was chronic 
parenchymal scarring and/or discoid atelectasis in the left 
lung base, unchanged from October 1996.  There were 
atherosclerotic changes of the thoracic aorta and 
degenerative changes of the thoracic spine, with a chronic 
compression deformity of the T7 vertebral body.  X-rays of 
the lumbosacral spine showed chronic moderate anterior 
compression deformity of the L3 vertebral body, unchanged 
from June 1997 x-rays.  There was also diffuse degenerative 
spondylosis of the lumbosacral spine with mild levoscoliotic 
curvature, also unchanged from previous x-rays.

The veteran underwent a VA PTSD examination in February 1998.  
He reported undergoing severe and sustained stress during his 
30 months of service in the South Pacific during World War 
II.  He stated that he had experienced nightmares since 
discharge, currently at a frequency of once per month.  He 
also was experiencing flashbacks with increasing frequency 
over the last few years, approximately two to three times a 
month.  He reported some psychogenic amnesia for events of 
combat.  He had experienced a sense of a foreshortened future 
from the time of discharge to the present, of moderate 
severity.  He had impairment of ability to establish loving 
relationships with others and reduction of interest in life. 
These two symptoms had abated over time.  He had experienced 
periods of depression, mood swings and irritability, 
preferred to work by himself and avoid crowds and noise, had 
intermittent awakening 2 to 3 times per night, had 
exaggerated startle response and difficulty with 
concentration since discharge, and had been employed at 
approximately 6 jobs since discharge.  Irritability, mood 
shifts, and a tendency to withdraw were reported to have had 
some impact on his personal relationships.  He had no history 
of any alcohol or drug dependency.  

On examination, the veteran was well oriented and had no 
difficulty with concepts. He did not exhibit any marked 
anxiety during the interview, but did become tense when 
discussing his experiences in the South Pacific.  There was a 
mild to moderate amount of depression present.  His recent 
and remote memories were intact, as was his general fund of 
information.  He intelligence was above average.  There was 
no evidence of any hallucinations, delusions, suicidal 
ideation, or psychotic thought. Obsessive/compulsive 
symptomatology was absent.  Insight and judgment were intact.  
The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 70.  His PTSD was considered to be moderate.

The claims file also contains a treatment record dated in May 
1998, from Orthopedic Specialists of Nebraska.  The veteran 
reported a history of cellulitis in both lower legs.  He 
complained of pain in both feet and both knees.  X-rays of 
the knees showed a slight amount of narrowing of the left 
knee as compared to the right in the medial compartment.  
Reported diagnoses included moderate degenerative changes of 
the medial compartment of the bilateral knees.  In a June 
1998 statement, a Dr. "B." of Orthopedic Specialists of 
Nebraska reported that "after reviewing the military medical 
records of [the veteran] and conducting a medical interview 
with him on this date it is my professional medical opinion 
that his current leg and feet condition is a direct result of 
his military service."

The file contains a July 1998 letter from "L.S.S.", MS, 
CADAC, of the Vet Center. It was reported in this letter that 
the veteran kept guns around after the war for both hunting 
and protection, and had nightmares that would wake him up at 
night. Increasing in frequency of nightmares over the last 
five years was reported.  It was further reported that the 
veteran's responses to the testing for PTSD symptoms revealed 
that he becomes upset if something reminds him of the 
military and certain situations make him feel like he is back 
in the military.  Avoidance and numbing, evidenced by his 
lack of close friends, was noted as well as guilt over things 
he did in the military.  The letter also referenced 
difficulty expressing his feelings and feeling uncomfortable 
in crowds. Increased arousal, evidenced by his fear of going 
to sleep at night, short temper, and jumpiness with 
unexpected noises were also reported, as well as crying bouts 
for no reason, difficulty concentrating on tasks, and sleep 
disruption.  The examiner reported that overall, the PTSD 
symptoms are extremely distressing and occur very regularly.

The veteran had another VA PTSD examination in September 
1999.  The veteran reported a history of symptomatology 
consistent with the 1998 examination. He stated that he had 
flashbacks to the war whenever there were thunderstorms and 
unexplained loud noises.  He reported that his continuing 
depression and anxiety had greatly influenced his daily 
activities, relationships with others and employability.  
Occupationally, the veteran had done some farming for two 
years after discharge.  He retired from his job in 1986, but 
continued to do a little farming here and there.  Socially, 
he enjoyed attending church and family gatherings. He avoided 
strangers and crowds.  He denied abnormal thought process, 
delusions, hallucinations or suicidal or homicidal ideation.  
There was no indication of panic attacks or impaired impulse 
control during the interview.  The veteran described sleep 
impairment, mood swings, and difficulty relating to others.  
His insight and judgment were intact, and there was no 
indication of any organic process.  Interaction and 
communications were appropriate.  Diagnosis was mild to 
moderate PTSD, with a GAF score of 70.  It was further noted 
that the veteran's depressive symptomatologies were a 
prominent part of his PTSD, and were secondary to the 
service-connected PTSD.

In July 2000, the Board denied the claims of service 
connection for arthritis of multiple joints, cellulitis of 
the left leg, and a respiratory disability.  This decision 
was not appealed to the United States Court of Appeals for 
Veterans Claims (Court) and is the final decision of the VA 
with regard to these issues.  

In April 2001, the RO contacted the veteran and indicated 
that based on the information he had provided it appeared 
that the veteran was attempting to reopen previously denied 
claims.  The veteran was provided a detailed explanation of 
the process involved in reopening previously denied claims.  
In February 2002, the veteran contacted the RO and indicated 
that he was seeking an increased evaluation for his PTSD.  
Additional medical reports were submitted at this time, 
including a February 20, 2002, examination performed by Dr. 
M. C., a psychologist.  The evaluation itself was performed 
on February 14, 2002.  This evaluator stated that the veteran 
was an easy individual to relate to, quite open and genuine.  
A detailed evaluation was performed.  Mental content revealed 
a friendly and relatively realistic individual who revealed 
neither compulsive nor delusional features.  A preoccupation 
with his experiences was noted.  The examiner stated that the 
veteran never really revealed any major psychotic symptoms 
but his flashbacks became so real to him that he actually 
does go through periods when he knows that he is back in 
Okinawa fighting the Japanese.  The examiner stated that the 
veteran's insight into his own difficulty was "probably 
fair."  The judgment for every day events was indicated to 
be certainly slipping from the time when he was able to 
successfully work.  

The veteran was diagnosed with chronic PTSD, a depressive 
disorder not otherwise specified and alcohol abuse, in 
remission.  In consideration of his physical problems, the 
evaluator did not see much of a prognostic picture in the 
event that he was to get any psychiatric treatment.  Severe 
difficulty in reconciling with Orientals, and moderate 
difficulty in recognizing a positive attitude, and moderate 
ongoing physical difficulties was also reported.  

In March 2002, the veteran's attorney contended that a VA 
psychiatric evaluation was not warranted.  Notwithstanding, 
an additional VA psychiatric evaluation was performed in 
March 2002.  At this time, the veteran discussed his spouse's 
health and illness quite a bit.  The veteran's thoughts were 
rational and goal-oriented.  He was oriented, alert, and well 
informed.  His memory was found to be good.  The veteran was 
diagnosed with stable PTSD.  A GAF of 60 was reported.

In January 2003, additional evidence was submitted, including 
a December 2002 medical opinion.  Within this report the 
doctor refers to a September 2002 medical report that cites 
the veteran's problems with flashbacks and avoidance 
symptoms.  The doctor stated that with the level of PTSD, 
anxiety, and avoidance "combined with his physical 
limitations," he clearly is "absolutely unemployable now 
and in the foreseeable future." 

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under 38 C.F.R. § 3.159(b), when VA receives a complete or 
substantially complete application for benefits, it will 
notify the claimant of any information and medical or lay 
evidence that is necessary to substantiate the claim.  VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  If VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
If the claimant has not responded to the request within 30 
days, VA may decide the claim prior to the expiration of the 
one-year period based on all the information and evidence 
contained in the file, including information and evidence it 
has obtained on behalf of the claimant and any VA medical 
examinations or medical opinions.  If VA does so, however, 
and the claimant subsequently provides the information and 
evidence within one year of the date of the request, VA must 
readjudicate the claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes available service medical records as well as 
post-service medical records, including the reports of VA 
examinations and outpatient treatment.

In a July 2001 letter and the supplemental statement of the 
case dated July 2002, as well as the statement of the case 
issued in June 2002, the veteran was directly furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence the VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2001).  Furthermore, the claimant has been notified of 
the applicable laws and regulations that set forth the 
criteria to reopen a claim.  The discussions in the rating 
decision, statement of the case, and other documents have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

In August 2002, one of the "issues" raised by the veteran's 
representative was an inadequate statement of the case and 
entitlement to a supplemental statement of the case.  A 
review of this argument, however, does not appear to indicate 
any errors within any supplemental statement of the case or 
statement of the case but with the determinations found.  A 
disagreement with the determination of the RO is not the 
basis to remand this case once again to the RO in order to 
prepare an additional supplemental statement of the case.  
The Board finds no basis to remand this case to the RO in 
order to prepare an additional supplemental statement of the 
case.  The veteran's attorney has not identified any 
pertinent available medical records that the RO has not 
obtained or has not been submitted by the veteran.  All 
pertinent laws and regulations have been cited.  Accordingly, 
the Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

III.  Whether New and Material Evidence has been Received
To Reopen the Previously Denied Claims

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The veteran filed his claims seeking 
to reopen after August 2001.  Accordingly, the Board has 
considered these provisions.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Service connection for arthritis of 
multiple joints, cellulitis of the left leg, and a 
respiratory condition was denied by the Board in July 2000 on 
the basis that there was no medical evidence of an nexus 
between arthritis of multiple joints and the veteran's period 
of active service, that there was no medical diagnosis of 
current left leg cellulitis, and that there was no medical 
evidence of an nexus between the veteran's respiratory 
condition and his periods of active service. 

In November 2001, the veteran submitted an April 2001 study 
of the veteran's lungs that found minimal atelectasis or 
scarring of the left lower lobe.  Otherwise the CT scan of 
the veteran's chest and upper abdomen was negative.  It was 
indicated that this linear opacity most likely represented 
scarring but could represent atelectasis.  The Board has 
considered whether this evidence supports the reopening of 
the veteran's previously denied respiratory claim.  However, 
this medical report does not associate the veteran's 
condition to his service more than 50 years ago.  Further, it 
does not clearly indicate a respiratory disorder.  
Accordingly, the Board finds absolutely no basis to reopen 
the veteran's previously denied claim based on a medical 
report performed more than 50 years after the veteran's 
discharge from active service.  It provides neither new nor 
material evidence to reopen the veteran's previously denied 
claim.  

At the time of the Board's July 2000 determination, the 
evidence of record consisted of service medical records which 
failed to indicate arthritis of multiple joints, cellulitis 
of the left leg, or a respiratory disability during service.  
Neither the veteran nor his representative has presented 
evidence to support the conclusion that these disorders are 
the result of the veteran's military service.  Thus, the 
veteran has failed to present either new or material evidence 
in support of his previously denied claims.  It is important 
to note that evidence received prior to the Board's decision 
in this case only two years ago can not provide the basis to 
reopen these denied claims.  The evidence must be both new 
and material.

It appears that the veteran's new representative has 
attempted to establish a nexus between arthritis of multiple 
joints, cellulitis of the left leg, and a respiratory 
condition based on his own contentions.  Neither the veteran 
nor his representative is qualified to testify as to a causal 
link between the present condition and any alleged disability 
that is alleged to have begun more than 50 years ago.  
Espiritu v Derwinski, 2 Vet. App. 492, 495 (1994).  This 
contention is not competent and/or material evidence.  As the 
additional evidence is not new and material evidence, the 
claims may not be reopened.  

In making this determination, the Board has considered an e-
mail dated September 2001, apparently submitted by the 
veteran's attorney to the RO regarding the basis of the 
Board's previous denial of these claims.  It was indicated 
that had this attorney represented the veteran when the Board 
originally decided the case, he would have immediately 
appealed this case to the Court.  At no time, however, was 
the Board's previous denial of these claims appealed to the 
Court and, more importantly, the basis for such an appeal has 
never been cited by the veteran's attorney.  Accordingly, 
this determination is final.  The fact that the veteran's 
attorney has failed to provide any medical evidence in 
support of the determination that the disorders at issue are 
the result of the veteran's military service does not provide 
a basis to reopen these claims or (perhaps more importantly) 
a basis to award the veteran service connection for these 
disorders.

IV.  Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  While the case was 
pending, the VA Schedule of Ratings for Mental Disorders was 
amended and redesignated as 38 C.F.R. § 4.130 (2002), 
effective November 7, 1996.  The amended (new) rating 
criteria focus on the individual symptoms manifested 
throughout the record, rather than on a medical opinion 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  

The VA schedule of ratings for mental disorders was amended 
effective November 7, 1996.  This claim was filed well after 
this date.  Accordingly, the Board will address only the new 
criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

It is essentially contended the veteran is unemployable due 
to his service-connected PTSD.  However, the medical evidence 
of record does not support such a claim.  In fact the 
February 2002 private medical report, the primary basis for 
the RO's granting of this claim to 50 percent evaluation, 
does not clearly support the determination that he is 
entitled to a 50 percent evaluation for this disorder.  For 
example, within this detailed medical report there is little 
reference to deficiencies in most areas such as family 
relations, judgment, thinking or mood.  Instead, the examiner 
notes a friendly and relatively realistic person who reveals 
neither compulsive nor delusional features.  The veteran was 
found to be appropriately responsive to verbal stimulation, 
alert, coherent and completely aware of his environment.  
Such facts do not support a determination that the veteran 
has deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.  

Importantly, such symptoms as suicidal ideation, obsessive 
rituals, illogical speech, near continuous panic, depression 
affecting the ability to function independently, or 
disorientation was not indicated.  Neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, an inability to maintain effective 
relationships was also not indicated.  Such facts would not 
support the conclusion that the veteran is entitled to a 70 
percent evaluation based on this medical report.  

The Board finds that the VA psychiatric evaluation performed 
in March 2002 also provides a basis to deny this claim.  The 
veteran was assessed with a GAF score of 60.  The Court has 
addressed the significance of GAF scores.  See, i.e., 
Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) (where the 
GAF was 50 and said to be reflective of a serious impairment 
under the diagnostic criteria).  A GAF score of 60 reflects 
moderate symptoms associated with PTSD.  This is consistent 
with the outpatient treatment records, which reflect no more 
than a moderate disability associated with PTSD.

The treatment records reflect, at best, the requirements for 
a 50 percent evaluation including, but not limited to, 
disturbances of motivation and mood, difficulties in 
establishing and maintaining effective social relationships, 
and depression.  The veteran's difficulties, as noted within 
the March 2002 evaluation, appeared less focused on the 
veteran's military service and more focused on his spouse's 
health.  Such facts do not support the determination that the 
veteran is unemployable due to service-connected PTSD.  

Compelling evidence in support of the determination that the 
veteran does not warrant a 70 percent evaluation for PTSD is 
his own statements.  He does not report such symptoms as 
suicidal ideation, illogical speech, near continuous panic or 
depression, or neglect of personal appearance.

The Board has considered the medical opinion of Dr. "M.C." 
and the references to the veteran's ability to keep out of a 
nursing home only with the support of his wife and an 
extended family.  However, this opinion appears clearly based 
on the veteran's nonservice-connected disorders and not the 
veteran's PTSD.  Significantly, little reference is made the 
veteran's psychiatric disorder in making this determination.  
A moderate difficulty in recognizing a positive attitude, 
moderate problems with ongoing physical difficulties, and 
severe difficulty in reconciling with Orientals would not 
provide a basis to award the veteran a 70 percent evaluation 
under the diagnostic criteria.  Accordingly, the February 
2002 medical report provides yet another basis to deny the 
claim.

The Board has also reviewed the December 2002 medical opinion 
and the doctor's statement that with the level of PTSD, 
anxiety, and avoidance "combined with his physical 
limitations," the veteran is "absolutely unemployable now 
and in the foreseeable future."  The Board finds, however, 
that this medical opinion has little probative value 
regarding the critical issue in this case.  

It is important to understand that the issue of whether the 
veteran can work is not before the Board.  The veteran's non-
service connected "physical limitations" clearly do not 
allow the veteran to work.  The Board does not dispute this 
fact.  The question is not whether the veteran can work, but 
the nature and extent of the PTSD.  Accordingly, a medical 
opinion which essentially states that he can not work as the 
result of both his service connected (the PTSD) and 
nonservice connected disorders (the "physical limitations") 
does not support the veteran's claim for an increased 
evaluation of this PTSD.  Importantly, this medical opinion 
does not indicate that the PTSD is more than 50 percent 
disabling nor is it indicated that the PTSD, standing alone, 
causes the veteran's unemployability.  In addition the 
September 2002 medical report notes a GAF of 52, once again 
indicting the moderate nature of this disorder.  In any 
event, the Board finds that the recent medical opinions are 
of far less probative value than the March 2002 evaluation.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

V.  Entitlement to an Earlier Effective Date for the Award of
A 50 percent Evaluation 

The Board specifically denied the claim of entitlement to an 
increased rating for PTSD in July 2000.  Accordingly, there 
is no basis to award the veteran a 50 percent evaluation for 
PTSD prior to this date without finding clear and 
unmistakable error in the Board's July 2000 determination.  
This claim has not been raised and is not before the Board at 
this time.  

On March 1, 2002, the veteran filed a claim seeking an 
increased rating for his PTSD (the February 28, 2002, claim 
was received at the RO on March 1, 2002).  At this time he 
submitted a February 20, 2002, medical report which, based on 
a review of the evidence of record, appears to have provided 
the basis for the RO's award of a 50 percent evaluation for 
PTSD.  The effective date of an award of compensation based 
on an original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added). 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101(a).  

In this case, the RO has awarded the veteran an increased 
rating for PTSD effective March 1, 2002, the date the veteran 
filed his claim following the Board's denial of this claim.  

This does not end the Board's analysis of this case.  The 
veteran can receive an effective date of an award of an 
increased rating if the evidence in the file shows that it 
was factually ascertainable that an increase in disability 
occurred within one year of the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o).  
As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.

The Board has found that February 14, 2002, the date of the 
examination held by Dr. M. C., provides evidence that allows 
the undersigned to conclude that it was ascertainable that 
there had been an increase in the severity of PTSD.  
Accordingly, the Board finds sufficient medical evidence to 
determine that the veteran is entitled to a 50 percent rating 
from February 14, 2002.  The Board has reviewed all medical 
evidence received within one year of the March 1, 2002 claim.  
However, it finds no basis to award the veteran a 50 percent 
evaluation for PTSD prior to February 14, 2002.  The medical 
evidence does not support the conclusion that the veteran was 
entitled to a 50 percent evaluation for PTSD prior to the 
medical report of February 2002.  In fact, the medical report 
of February 2002 does not provide a clear basis to award the 
veteran a 50 percent evaluation for PTSD.  Nonetheless, as it 
was the basis for the RO's determination, the Board finds 
that it would be inconsistent to not provide the veteran a 50 
percent evaluation for this disability on the date this 
examination was held, February 14, 2002.  Medical evidence of 
record prior to this date, including medical evidence 
reviewed by the Board in July 2000, does not provide a basis 
to award the veteran a 50 percent evaluation for PTSD.  
Accordingly, an earlier effective date prior to February 14, 
2002, for a 50 percent evaluation due to disability 
associated with the veteran's service-connected PTSD is not 
found.

With regard to the contention that the veteran's PTSD has 
caused his unemployability, the Board finds that no medical 
evidence of record would support such a determination.  The 
veteran is currently retired and suffers from a series of 
nonservice-connected disorders.  The medical evidence of 
record, including, but not limited to, the VA and non-VA 
evaluations would not support the conclusion that the PTSD, 
standing alone, has caused his unemployability.  In any 
event, the issue of TDIU is not before the Board at this time 
and will be adjudicated in a later decision.




ORDER

The veteran's claim of service connection for arthritis of 
multiple joints, cellulitis of the left leg, and a 
respiratory disorder has not been reopened.  Entitlement to a 
rating in excess of 50 percent for PTSD is not warranted.  
The this extent, the appeal is denied. 

Entitlement to an effective date of February 14, 2002, for 
the award of a 50 percent evaluation for is warranted.  To 
this extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

